DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub 2019/0123006) in view of Sadaka (U.S. PGPub 2012/0252189), Nguyen (U.S. PGPub 2013/0200520), Rivoire (U.S. PGPub 2015/0340269), and Yu (U.S. PGPub 2009/0269507).
Regarding claim 1, Chen teaches a first semiconductor structure comprising a substrate (Fig. 1B, 102, [0028]); a first device layer disposed on the substrate ([0028], active components formed over the substrate); and a first bonding layer disposed above the first device layer and comprising a first dielectric and a plurality of first bonding contacts, wherein each first bonding contact comprises a first conductor (Fig. 1B, 106, 120); a second semiconductor structure comprising a second device layer ([0034], active components formed over substrate 202) and a second bonding layer disposed below the second device layer and comprising a second dielectric and a plurality of second bonding contacts, wherein each second bonding contact comprises a second conductor ([0034], 206, 210, Fig. 3; [0039], [0042], Figs. 4-5); a bonding interface between the first and second semiconductor structures, wherein the first bonding contact is in contact with the second bonding contact at the bonding interface (Figs. 3-5, [0037]-[0044]).
Chen does not explicitly teach wherein each of the first and second bonding contacts comprises a respective capping layer at the bonding interface having a conductive material different from the respective conductor of the respective first or second bonding contact, and the capping layer is a cobalt metal layer, and the conductive material is cobalt. 
Sadaka teaches wherein two bonding contacts are in contact at a bonding interface (Fig. 3E, 132, 208, [0084]), and wherein at least one of the first and second bonding contacts comprises a capping 
Nguyen teaches wherein two bonding contacts are in contact at a bonding interface (Figs. 14-15, 30, 30’, [0092]-[0093]), wherein each of the first and second bonding contacts comprises a respective capping layer at the bonding interface having a conductive material different from the respective conductor of the respective first or second bonding contact (32, [0091]); and wherein the capping layer is a cobalt metal layer, and the conductive material is cobalt ([0091], [0060]; metal adhesion layer consists of a metal which can be Co; see claim 6).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sadaka and Nguyen with Chen such that each of the first and second bonding contact comprises a respective capping layer at the bonding interface having a conductive material different from a remainder of the respective first or second bonding contact for the purpose of reducing interface diffusion (Sadaka, [0079]) with a capping layer formed from an appropriate material (Nguyen, [0060]; Sadaka, [0079]).
Chen, Nguyen, and Sadaka do not explicitly teach wherein the first and second bonding contacts respectively comprise first and second adhesion layers formed between the respective dielectric and conductor; wherein the capping layer material is different from the respective adhesion layers of the respective contacts; and wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer, each capping layer fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with a top surface of the respective dielectric in the respective bonding layer, a top surface of a first capping layer filling in between two sides of the first adhesion layer and above the first conductor, is in contact with a top surface of a second capping layer filling in between two sides of the second adhesion layer and above the second conductor, a width of each first capping layer is greater than a width of a corresponding second capping layer at the bonding 
Rivoire teaches first and second bonding contacts formed in respective first and second dielectrics (Fig. 5, 20, [0048]); respectively comprising first and second adhesion layers formed between the respective dielectric and conductor (Fig. 5, Fig. 4C, 26, [0044]), wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer (Fig. 4C, Fig. 5), wherein each contact has a capping layer which fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with a top surface of the respective dielectric in the respective bonding layer (34A, Fig. 4C, Fig. 5, [0045]), wherein the capping layer is different from the respective adhesion layers of the respective contacts ([0045]), a top surface of a first capping layer filling in between two sides of the first adhesion layer and above the first conductor is in contact with a top surface of a second capping layer filling in between two sides of the second adhesion layer and above the second conductor (Fig. 5). 
Chen teaches wherein the first bonding contact is greater than a width of the second capping layer at the bonding interface (Fig. 3, W2/W3), wherein the position of the first bonding contact shifts during manufacturing to a varying amount ([0036]), and wherein the first capping layer overlaps the second capping layer at least partially ([0037]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Rivoire with Chen, Nguyen, and Sadaka such that the first and second bonding contacts respectively comprise first and second adhesion layers formed between the respective dielectric and conductor; wherein the capping layer material is different from the respective adhesion layers of the respective contacts; and wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer, each capping layer fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with 
Chen, Ngyuen, Sadaka, and Rivoire do not explicitly teach wherein the cobalt metal layer is formed by a cycle of cobalt deposition and residual carbon removal processes, and the residual carbon removal process is configured to remove residual carbon to increase a selectivity of the cobalt deposition. Sadaka teaches selective deposition of the capping layer (Fig. 3D, [0079]).  
Yu teaches wherein a cobalt metal layer is formed by a cycle of cobalt deposition and residual carbon removal processes, and the residual carbon removal process is configured to remove residual carbon to increase a selectivity of the cobalt deposition ([0032]-[0033], [0038], [0041]-[0042]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yu with Chen, Ngyuen, Sadaka, and Rivoire such that the cobalt metal layer is formed by a cycle of cobalt deposition and residual carbon removal processes, and the residual carbon removal process is configured to remove residual carbon to increase a selectivity of the cobalt deposition for the purpose of removing residual contaminants (Yu, [0033]).
Regarding claim 2, the combination of Chen, Sadaka, Nguyen, Rivoire, and Yu teaches wherein the remainder of each first or second bonding contact comprises copper (Sadaka, [0078], [0057] (copper-to-copper bonding); Nguyen, [0091], patterned Cu bond pads). It would have been obvious to further combine the teachings of Chen, Sadaka, Nguyen, Rivoire, and Yu for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Chen, Sadaka, Nguyen, Rivoire, and Yu teaches wherein a width of each capping layer is the same width as the corresponding second bonding contact at the bonding interface (Sadaka, Fig. 3D, [0079] selective deposition).  It would have been obvious to further combine the teachings of Chen, Sadaka, Nguyen, Rivoire, and Yu for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Chen, Sadaka, Nguyen, Rivoire, and Yu teaches wherein a width of the capping layer is the same width as the second bonding contact at the bonding interface (Sadaka, Fig. 3D, [0079] selective deposition).  It would have been obvious to further combine the teachings of Chen, Sadaka, Nguyen, Rivoire, and Yu for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Chen, Sadaka, Nguyen, Rivoire, and Yu teaches wherein a thickness of first or second capping layer is less than 10 nm (Sadaka, [0080]; Nguyen, [0061]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to further combine the teachings of Chen, Sadaka, Nguyen, Rivoire, and Yu, such that the thickness of the capping layer is 1-5 nm for the reasons set forth in the rejection of claim 1.
Regarding claim 9, the combination of Chen, Sadaka, Nguyen, Rivoire, and Yu teaches wherein the first bonding layer further comprises a first dielectric and the second bonding layer further comprises a second dielectric in contact with the first dielectric and the bonding interface (Chen, 106, 
Regarding claim 10, the combination of Chen, Sadaka, Nguyen, Rivoire, and Yu teaches wherein a selectivity of the cobalt deposition is greater on the remainder of the first or second bonding contact than on the first or second dielectric (Sadaka, [0079], selectively deposited capping layer; [0040], layer 112 may comprise a dielectric). It would have been obvious to further combine the teachings of Chen, Sadaka, Nguyen, and Rivoire for the reasons set forth in the rejection of claim 1.
Regarding claim 26, the combination of Chen, Sadaka, Nguyen, Rivoire, and Yu does not explicitly teach wherein a thickness of each first capping layer is different from a thickness of the corresponding second capping layer. However, it has long been held that mere changes in size or shape are prima facie obvious absent a teaching of unexpected results (See MPEP 2144.04). In this case, there is no teaching in the specification regarding any criticality or unexpected result arising from the relative thicknesses of the layers, and the specification states that the capping layers may also have the same thickness ([0052]), preventing an argument that the claimed feature is critical. 
Claims 11, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub 2019/0123006) in view of Sadaka (U.S. PGPub 2012/0252189), Nishida (U.S. Pat. 10283493), Rivoire (U.S. PGPub 2015/0340269), and Koos (U.S. PGPub 2007/0105377).
Regarding claim 11, Chen teaches a first semiconductor structure comprising a first bonding layer disposed above the first device layer and comprising a first dielectric and a plurality of first bonding contacts, wherein each first bonding contact comprises a first conductor (Fig. 1B, 100, 120, 106, [0029]), a second semiconductor structure comprising a second bonding layer disposed below the second device layer and comprising a second dielectric and a plurality of second bonding contacts, wherein each second bonding contact comprises a second conductor (200, 210, 206, [0037], Fig. 3; 220, 206, [0038], Figs. 4-5); a bonding interface between the first bonding layer and the second bonding layer wherein 
Chen does not explicitly teach wherein at least one of the first and second bonding contact comprises a capping layer at the bonding interface having a conductive material different from the respective conductor of the respective first or second bonding contact. 
Sadaka teaches wherein two bonding contacts are in contact at a bonding interface (Fig. 3E, 132, 208, [0084]), and wherein at least one of the first and second bonding contacts comprises a capping layer at the bonding interface having a conductive material different from the respective conductor of the respective first or second contact ([0077], 116, [0079]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sadaka with Chen such that at least one of the first and second bonding contact comprises a capping layer at the bonding interface having a conductive material different from the respective conductor of the respective first or second bonding contact for the purpose of reducing interface diffusion ([0079]).
Chen and Sadaka do not explicitly teach wherein the first semiconductor structure comprises a memory array device layer and the second semiconductor structure comprises a peripheral device layer. 
Nishida teaches a first semiconductor structure comprising a memory array device layer (Fig. 22, 1000’) comprising first bonding contacts (1792, Fig. 22) and a second semiconductor structure comprising a peripheral device layer (Fig. 22, 2000) comprising second bonding contacts (Fig. 22, 2792), and a bonding interface between the first and second bonding contacts (Fig. 22, col. 33, l. 46-65).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nishida with Chen and Sadaka such that the first semiconductor structure comprises a memory array device layer and the second semiconductor 
Chen, Nguyen, and Sadaka do not explicitly teach wherein the first and second bonding contacts respectively comprise first and second adhesion layers formed between the respective dielectric and conductor; wherein the capping layer material is different from the respective adhesion layers of the respective contacts; and wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer, each capping layer fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with a top surface of the respective dielectric in the respective bonding layer, a top surface of a first capping layer filling in between two sides of the first adhesion layer and above the first conductor, is in contact with a top surface of a second capping layer filling in between two sides of the second adhesion layer and above the second conductor, a width of each first capping layer is greater than a width of a corresponding second capping layer at the bonding interface, such that the first capping layer covers an entirety of the width of the second capping layer and extends beyond each side of the corresponding second capping layer.
Rivoire teaches first and second bonding contacts formed in respective first and second dielectrics (Fig. 5, 20, [0048]); respectively comprising first and second adhesion layers formed between the respective dielectric and conductor (Fig. 5, Fig. 4C, 26, [0044]), wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer (Fig. 4C, Fig. 5), wherein each contact has a capping layer which fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with a top surface of the respective dielectric in the respective bonding layer (34A, Fig. 4C, Fig. 5, [0045]), wherein the capping layer is different from the respective adhesion layers of the respective contacts ([0045]), a top surface of a first capping layer filling in between two sides of the first adhesion layer and above the first conductor is in contact with a top 
Chen teaches wherein the first bonding contact is greater than a width of the second capping layer at the bonding interface (Fig. 3, W2/W3), wherein the position of the first bonding contact shifts during manufacturing to a varying amount ([0036]), and wherein the first capping layer overlaps the second capping layer at least partially ([0037]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Rivoire with Chen, Nguyen, and Sadaka such that the first and second bonding contacts respectively comprise first and second adhesion layers formed between the respective dielectric and conductor; wherein the capping layer material is different from the respective adhesion layers of the respective contacts; and wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer, each capping layer fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with a top surface of the respective dielectric in the respective bonding layer, a top surface of a first capping layer filling in between two sides of the first adhesion layer and above the first conductor, is in contact with a top surface of a second capping layer filling in between two sides of the second adhesion layer and above the second conductor, a width of each first capping layer is greater than a width of a corresponding second capping layer at the bonding interface, such that the first capping layer covers an entirety of the width of the second capping layer and extends beyond each side of the corresponding second capping layer for the purpose of preventing diffusion in the case of misalignment between bonding contacts (Rivoire, [0048]; Chen, [0037]); and because manufacturing the device according to Chen to prevent misalignment with a varying position of the first bonding contact would include a device where the first bonding contact (and therefore the first capping layer) extends beyond each side of the corresponding second bonding contact and second capping layer.

Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Koos with Chen, Sadaka, Nishida, and Rivoire such that a capping layer on a bonding contact is formed in a recess of the respective conductor, and the recess is processed with a surface treatment configured to remove a layer of oxide from the recess after the recess is formed by chemical mechanical polishing for the purpose of improving the adhesion of a cobalt capping layer ([0080]).
Regarding claim 14, the combination of Chen, Sadaka, and Nishida teaches wherein a selectivity of the conductive material of each capping layer is greater on the remainder of the first or second bonding contact than on the first or second dielectric (Sadaka, [0079], selectively deposited capping layer; [0040], layer 112 may comprise a dielectric). It would have been obvious to further combine the teachings of Chen, Sadaka, Nishida, Rivoire, and Koos for the reasons set forth in the rejection of claim 11.
Regarding claim 27, the combination of Chen, Sadaka, Nishida, Rivoire, and Koos does not explicitly teach wherein a thickness of each first capping layer is different from a thickness of the . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub 2019/0123006) in view of Sadaka (U.S. PGPub 2012/0252189), Nishida (U.S. Pat. 10283493), Rivoire (U.S. PGPub 2015/0340269), Koos (U.S. PGPub 2007/0105377), and further in view of Nguyen (U.S. PGPub 2013/0200520).
Regarding claim 12, the combination of Chen, Sadaka, Nishida, and Rivoire teaches wherein the remainder of the respective first or second bonding contact comprises copper (Sadaka, [0078], [0057] (copper-to-copper bonding) but does not explicitly teach wherein each capping layer is a cobalt metal layer.  
Nguyen teaches wherein two bonding contacts are in contact at a bonding interface (Figs. 14-15, 30, 30’, [0092]-[0093]), wherein at least one of the first and second bonding contacts comprises a capping layer at the bonding interface having a conductive material different from a remainder of the respective first or second bonding contact (32, [0091]); and wherein the capping layer is a cobalt metal layer, and the conductive material is cobalt ([0091], [0060]; metal adhesion layer consists of a metal which can be Co; see claim 6) and wherein the remainder of the respective contacts are copper ([0091], patterned Cu bond pads)
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nguyen with Sadaka, Chen, Nishida, and Rivoire such that at least one of the first and second bonding contact comprises a capping layer at the bonding interface having a conductive material different from a remainder of the respective first or second .
Claims 21-22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub 2019/0123006) in view of Sadaka (U.S. PGPub 2012/0252189), Nguyen (U.S. PGPub 2013/0200520), Rivoire (U.S. PGPub 2005/0067701), and further in view of Nishida (U.S. Pat. 10283493).
Regarding claim 21, Chen teaches a first semiconductor structure comprising a substrate (Fig. 1B, 102, [0028]); a first device layer disposed on the substrate ([0028], active components formed over the substrate); a first bonding layer disposed above the first device layer and comprising a first dielectric and a plurality of first bonding contacts, wherein each first bonding contact comprises a first conductor (Fig. 1B, 106, 120); a second semiconductor structure comprising a second device layer ([0034], active components formed over substrate 202) and a second bonding layer disposed below the second device layer and comprising a second dielectric and a plurality of second bonding contacts, wherein each second bonding contact comprises a second conductor ([0034], 206, 210, Fig. 3; [0039], [0042], Figs. 4-5); a bonding interface between the first and second semiconductor structures, wherein the first bonding contact is in contact with the second bonding contact at the bonding interface (Figs. 3-5, [0037]-[0044]).
Chen does not explicitly teach wherein the first and second bonding contacts each comprise a capping layer at the bonding interface having a conductive material different from the respective conductor of the respective first or second bonding contact, and the capping layer is a cobalt metal layer, and the conductive material is cobalt. 
Sadaka teaches wherein two bonding contacts are in contact at a bonding interface (Fig. 3E, 132, 208, [0084]), and wherein at least one of the first and second bonding contacts comprises a capping 
Nguyen teaches wherein two bonding contacts are in contact at a bonding interface (Figs. 14-15, 30, 30’, [0092]-[0093]), wherein at least one of the first and second bonding contacts comprises a capping layer at the bonding interface having a conductive material different from a remainder of the respective first or second bonding contact (32, [0091]); wherein both bonding contacts comprise the capping layer ([0091]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sadaka and Nguyen with Chen such that each of the first and second bonding contacts comprises a capping layer at the bonding interface having a conductive material different from the respective conductor of the respective first or second bonding contact for the purpose of reducing interface diffusion (Sadaka, [0079]) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Chen, Nguyen, and Sadaka do not explicitly teach wherein the first and second bonding contacts respectively comprise first and second adhesion layers formed between the respective dielectric and conductor; wherein the capping layer material is different from the respective adhesion layers of the respective contacts; and wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer, each capping layer fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with a top surface of the respective dielectric in the respective bonding layer, a top surface of a first capping layer filling in between two sides of the first adhesion layer and above the first conductor, is in contact with a top surface of a second capping layer filling in between two sides of the second adhesion layer and above the second conductor, a width of 
Rivoire teaches first and second bonding contacts formed in respective first and second dielectrics (Fig. 5, 20, [0048]); respectively comprising first and second adhesion layers formed between the respective dielectric and conductor (Fig. 5, Fig. 4C, 26, [0044]), wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer (Fig. 4C, Fig. 5), wherein each contact has a capping layer which fills in between two sides of the adhesion layer and above the respective conductor and has a top surface coplanar with a top surface of the respective dielectric in the respective bonding layer (34A, Fig. 4C, Fig. 5, [0045]), wherein the capping layer is different from the respective adhesion layers of the respective contacts ([0045]), a top surface of a first capping layer filling in between two sides of the first adhesion layer and above the first conductor is in contact with a top surface of a second capping layer filling in between two sides of the second adhesion layer and above the second conductor (Fig. 5). 
Chen teaches wherein the first bonding contact is greater than a width of the second capping layer at the bonding interface (Fig. 3, W2/W3), wherein the position of the first bonding contact shifts during manufacturing to a varying amount ([0036]), and wherein the first capping layer overlaps the second capping layer at least partially ([0037]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Rivoire with Chen, Nguyen, and Sadaka such that the first and second bonding contacts respectively comprise first and second adhesion layers formed between the respective dielectric and conductor; wherein the capping layer material is different from the respective adhesion layers of the respective contacts; and wherein a top surface of the respective conductor is below a top surface of the respective adhesion layer, each capping layer fills in between 
Chen, Sadaka, Nguyen, and Rivoire do not explicitly teach wherein the first device layer comprises NAND memory strings that extend vertically through a plurality of pairs each comprising a conductor layer and a dielectric layer, and the first device layer further comprises a semiconductor layer disposed above and in contact with the NAND memory strings, and an interconnect layer disposed above and in contact with the semiconductor layer, and wherein the second device layer comprises peripheral circuits configured to facilitate operations of the NAND memory strings.
Nishida taches a first semiconductor structure wherein the first device layer comprises NAND memory strings that extend vertically through a plurality of pairs each comprising a conductor layer and a dielectric layer, and the first device layer further comprises a semiconductor layer disposed above and in contact with the NAND memory strings, and an interconnect layer disposed above and in contact with the semiconductor layer, and wherein the second device layer comprises peripheral circuits configured to facilitate operations of the NAND memory strings (Figs. 21-22, col. 34, l. 4-48).

Regarding claim 22, the combination of Chen, Sadaka, Nguyen, Rivoire, and Nishida teaches wherein the capping layer is a cobalt metal layer, and the conductive material is cobalt (Nguyen, [0091], [0060]; metal adhesion layer consists of a metal which can be Co; see claim 6). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nguyen with Sadaka, Chen, Rivoire, and Nishida such that at least one of the first and second bonding contact comprises a capping layer at the bonding interface having a conductive material different from a remainder of the respective first or second bonding contact for the purpose of reducing interface diffusion (Sadaka, [0079]) with a capping layer formed from an appropriate material (Nguyen, [0060]; Sadaka, [0079]).
Regarding claim 24, the combination of Chen, Sadaka, Nguyen, Rivoire, and Nishida teaches wherein the remainder of the respective first or second bonding contact comprises copper (Sadaka, [0078], [0057] (copper-to-copper bonding); Nguyen, [0091], patterned Cu bond pads; Nishida, col. 32, l. 56-57, col. 33, l. 16-17). It would have been obvious to further combine the teachings of Chen, Sadaka, Nguyen, and Nishida for the reasons set forth in the rejections of claims 21 and 23. 
Regarding claim 25, the combination of Chen, Sadaka, Nguyen, Rivoire, and Nishida teaches wherein a selectivity of the conductive material of the capping layer is greater on the remainder of the first or second bonding contact than on the first or second dielectric (Sadaka, [0079], selectively deposited capping layer; [0040], layer 112 may comprise a dielectric). It would have been obvious to further combine the teachings of Chen, Sadaka, Nguyen, Rivoire, and Nishida for the reasons set forth in the rejections of claims 21 and 23.
Regarding claim 28, the combination of Chen, Sadaka, Nguyen, Rivoire, and Nishida does not explicitly teach wherein a thickness of each first capping layer is different from a thickness of the corresponding second capping layer. However, it has long been held that mere changes in size or shape are prima facie obvious absent a teaching of unexpected results (See MPEP 2144.04). In this case, there is no teaching in the specification regarding any criticality or unexpected result arising from the relative thicknesses of the layers, and the specification states that the capping layers may also have the same thickness ([0052]), preventing an argument that the claimed feature is critical. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALIA SABUR/Primary Examiner, Art Unit 2812